Notice of Pre-AIA  or AIA  Status                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Objections
4.	Claims 4, 11 and 14 are objected to because of the following informalities:  
	Regarding claims 4 and 14, “or and end time” is suggested to change to --or an end time--.
Regarding claim 11, at line 5, “.” is suggested to change to --:--.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of patent No. 11,403,314.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         11,403,314			
1. A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
receiving log data that records occurrences of events, each respective event comprising a corresponding attribute; 

generating an index group comprising all events in the log data having a same corresponding attribute; 

receiving, from a client device, a query requesting anomaly detection for the index group, the query specifying a time period to perform anomaly detection; 
determining that the client device is authorized to access the index group; and 
in response to determining that the client device is authorized to access the index group: searching the index group to identify a respective one of the events within the specified time period; 
determining, for the respective one of the events, a score representing a likelihood that the respective one of the events is an anomaly; and providing, to the client device, the score for the respective one of the events to the client device.






2. The computer-implemented method of claim 1, wherein the log data comprises time series data.

3. The computer-implemented method of claim 1, wherein the specified time period comprises a start time and an end time.

4. The computer-implemented method of claim 1, wherein the specified time period comprises a start time or and end time.

5. The computer-implemented method of claim 1, wherein the operations further comprise performing, by the client device, an action responsive to receiving the score for the respective one of the events to the client device.

6. The computer-implemented method of claim 1, wherein the operations further comprise receiving, from the client device, another query specifying a reference parameter and requesting a predicted event.

7. The computer-implemented method of claim 6, wherein each corresponding attribute comprises an event time.

8. The computer-implemented method of claim 1, wherein the operations further comprise receiving a uniform resource indicator indicating a data source storing the log data.

9. The computer-implemented method of claim 8, wherein the operations further comprises retrieving the log data from the data source.

10. The computer-implemented method of claim 1, wherein each respective event further comprises a corresponding group identifier.



















11. A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising. receiving log data that records occurrences of events, each respective event comprising a corresponding attribute; generating an index group comprising all events in the log data having a same corresponding attribute; receiving, from a client device, a query requesting anomaly detection for the index group, the query specifying a time period to perform anomaly detection; determining that the client device is authorized to access the index group; and in response to determining that the client device is authorized to access the index group: searching the index group to identify a respective one of the events within the specified time period; determining, for the respective one of the events, a score representing a likelihood that the respective one of the events is an anomaly; and providing, to the client device, the score for the respective one of the events to the client device.








12. The system of claim 11, wherein the log data comprises time series data.

13. The system of claim 11, wherein the specified time period comprises a start time and an end time.

14. The system of claim 11, wherein the specified time period comprises a start time or and end time.

15. The system of claim 11, wherein the operations further comprise performing, by the client device, an action responsive to receiving the score for the respective one of the events to the client device.

16. The system of claim 11, wherein the operations further comprise receiving, from the client device, another query specifying a reference parameter and requesting a predicted event.

17. The system of claim 16, wherein each corresponding attribute comprises an event time.

18. The system of claim 11, wherein the operations further comprise receiving a uniform resource indicator indicating a data source storing the log data.

19. The system of claim 18, wherein the operations further comprises retrieving the log data from the data source.

20. The system of claim 11, wherein each respective event further comprises a corresponding group identifier.
1. A computer-implemented method comprising: 


receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier; 
indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier; 
receiving a query specifying a reference parameter and requesting one or more predicted events; searching the respective indexed groups to identify a plurality of matching indexed groups having events associated with the reference parameter; identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter; and 
providing, to a user device, a result comprising, for each respective predicted event of the identified one or more predicted events: the respective predicted event; a score representing a correlation between the respective predicted event and the reference parameter; and a quantity representative of a number of respective indexed groups that include the respective predicted event and the reference parameter.

2. The method of claim 1, further comprising: identifying, from the log data, one or more respective attributes that are associated with the events.

3. The method of claim 2, wherein the one or more respective attributes comprise an event time.

4. The method of claim 3, wherein the event time comprises a start time and an end time.

5. The method of claim 1, wherein receiving the query specifying the reference parameter comprises receiving the query specifying a time; and searching the indexed groups to identify the plurality of matching indexed groups having events associated with the reference parameter comprises searching the indexed groups to identify the plurality of matching indexed groups having events within a time period determined by the specified time.

6. The method of claim 1, wherein indexing the log data further comprises: receiving a user-defined specification of a plurality of different event types to be indexed; and indexing the log data according to the user-defined specification and the user-assigned group identifiers.

7. The method of claim 6, wherein receiving the user-defined specification of the plurality of different event types to be indexed comprises receiving an identifier for a file that includes the user-defined specification of the plurality of different event types.

8. The method of claim 7, wherein receiving the identifier for the file that includes the user-defined specification of the plurality of different event types comprises receiving the identifier for the file that includes the user-defined specification of the plurality of different event types and the identification of the log data the records occurrences of events.

9. The method of claim 1, wherein identifying one or more predicted events from the plurality of matching indexed groups comprises computing respective scores for multiple events included in the plurality of matching indexed groups, wherein the respective score for a particular event represents how frequently the particular event occurs in one of the plurality of matching indexed groups compared to how frequently the particular event occurs in all indexed groups.

10. A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier; indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier; receiving a query specifying a reference parameter and requesting one or more predicted events; searching the respective indexed groups to identify a plurality of matching indexed groups having events associated with the reference parameter; identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter; and providing, to a user device, a result comprising, for each respective predicted event of the identified one or more predicted events: the respective predicted event; a score representing a correlation between the respective predicted event and the reference parameter; and a quantity representative of a number of respective indexed groups that include the respective predicted event and the reference parameter.

11. The system of claim 10, wherein the operations further comprise: identifying, from the log data, one or more respective attributes that are associated with the events.

12. The system of claim 11, wherein the one or more respective attributes comprise an event time.

13. The system of claim 10, wherein: receiving the query specifying the reference parameter comprises receiving the query specifying a time; and searching the indexed groups to identify the plurality of matching indexed groups having events associated with the reference parameter comprises searching the indexed groups to identify the plurality of matching indexed groups having events within a time period determined by the specified time.

14. The system of claim 10, wherein indexing the log data further comprises: receiving a user-defined specification of a plurality of different event types to be indexed; and indexing the log data according to the user-defined specification and the user-assigned group identifiers.

15. The system of claim 14, wherein receiving the user-defined specification of the plurality of different event types to be indexed comprises receiving an identifier for a file that includes the user-defined specification of the plurality of different event types.

16. The system of claim 15, wherein receiving the identifier for the file that includes the user-defined specification of the plurality of different event types comprises receiving the identifier for the file that includes the user-defined specification of the plurality of different event types and the identification of the log data the records occurrences of events.

17. The system of claim 10, wherein identifying one or more predicted events from the plurality of matching indexed groups comprises computing respective scores for multiple events included in the plurality of matching indexed groups, wherein the respective score for a particular event represents how frequently the particular event occurs in one of the plurality of matching indexed groups compared to how frequently the particular event occurs in all indexed groups.

18. One or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier; indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier; receiving a query specifying a reference parameter and requesting one or more predicted events; searching the respective indexed groups to identify a plurality of matching indexed groups having events associated with the reference parameter; identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter; and providing, to a user device, a result comprising, for each respective predicted event of the identified one or more predicted events: the respective predicted event; a score representing a correlation between predicted event and the reference parameter; and a quantity representative of a number of respective indexed groups that include the respective predicted event and the reference parameter.


	Claims 1-20 of the instant application recite broader and similar version of claims 1-18 of patent No. 11,403,314.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 11,403,314 and as such are unpatentable over obvious-type double patenting.  
Examiner's Note
6.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awad (2017/0192872). 
	Regarding to claims 1 and 11, Awad discloses a system comprising data processing hardware and memory hardware storing instructions (Figure 8), and a computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
	receiving log data that records occurrences of events, each respective event comprising a corresponding attribute ([0027]-[0028], “the data processor 102 receives input data related to a series of events and telemetry measurements. The series of events may be customer transactions, Web navigation logs (e.g. click stream), security logs, and/or DNA sequences. In some examples, each event may be associated with an event identifier identifying a given event in the series of events, an event time identifier identifying a time when the given event occurred. In some examples, the series of events may be defined based on temporal constraints. For example, the series of events may be a collection of log messages for a specified period of time. In some examples, the series of events may be defined based on spatial constraints. For example, the series of events may be a collection of log messages for a specified geographic location”); 
	generating an index group comprising all events in the log data having a same corresponding attribute ([0034], “the anomaly processor 104 may operate on a series of classified structured log messages {e.sub.j}. Each log message or event may be associated with at least a time t.sub.j=t(e.sub.j), and an event type T.sub.j=T(e.sub.j). In some examples, the event type may be a signal, and each event may be associated with, in addition to time and event type, numerical values V.sub.m,j=v.sub.m(e.sub.j), where the numerical values associated with events of an event type T.sub.n, v.sub.m(e.sub.j|T(e.sub.j)=T.sub.n) may be attributed a signal type T.sub.n,m.”); 
	receiving, from a client device, a query requesting anomaly detection for the index group, the query specifying a time period to perform anomaly detection ([0027], [0029], “The anomaly processor 104 detects presence of a system anomaly 104A in the input data. In some examples, such detection may be automatic. In some examples, such detection may be query-based. In some examples, query-less detection of system anomalies may be combined with query-based techniques” and [0030]-[0035], perform anomaly detection for a given time slot); 
	determining that the client device is authorized to access the index group ([0026], [0031]; and [0045], interactions with a domain expert via the interactive graphical user interface implying authorization);
	in response to determining that the client device is authorized to access the index group: 	searching the index group to identify a respective one of the events within the specified time period ([0037]-[0044], time interval or time slot, [0039], “receive a time-based stream of events or signals, and the evaluator may determine an anomaly intensity and an anomaly score for each given interval of time. In some examples, for a given time slot, the anomaly processor 104 may identify events that contribute to a majority of the anomaly intensity, and such identified events may be used as a fingerprint to identify similar system anomalies. In some examples, the evaluator may determine three anomaly-related quantities from the anomaly intensity amounts per time slot”); 
	determining, for the respective one of the events, a score representing a likelihood that the respective one of the events is an anomaly ([0037]-[0044], anomaly score); and 
	providing, to the client device, the score for the respective one of the events to the client device ([0037]-[0045]).

	Regarding claims 2 and 12, Awad discloses wherein the log data comprises time series data ([0037]-[0044], Figure 3, Figure 6, for example).

	Regarding to claims 3 and 13, Awad discloses wherein the specified time period comprises a start time and an end time ([0037]-[0044], Figure 3, Figure 6, for example).

	Regarding to claims 4 and 14, Awad discloses wherein the specified time period comprises a start time or and end time ([0037]-[0044], Figure 3, Figure 6, for example).

	Regarding to claims 5 and 15, Awad discloses wherein the operations further comprise performing, by the client device, an action responsive to receiving the score for the respective one of the events to the client device ([0045], [0061]-[0066]).

	Regarding to claims 6 and 16, Awad discloses wherein the operations further comprise receiving, from the client device, another query specifying a reference parameter and requesting a predicted event ([0061]-[0066] and [0073]-[0075]).  

	Regarding to claims 7 and 17, Awad discloses wherein each corresponding attribute comprises an event time ([0027], event time).

	Regarding to claims 8 and 18, Awad discloses wherein the operations further comprise receiving a uniform resource indicator indicating a data source storing the log data ([0027], [0032]).

	Regarding to claims 9 and 19, Awad discloses wherein the operations further comprises retrieving the log data from the data source ([0027]-[0028]).

	Regarding to claims 10 and 20, Awad discloses wherein each respective event further comprises a corresponding group identifier ([0027] and [0034]).   



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153